Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1, 6, 7 and 14-20 are rejected, claims 2-5 are objected and claims 8-13 are considered allowable in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 63/141,987, filed on January 27, 2021. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.


III.	Rejections

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7 and 14-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jung, et al. (US Patent 9,403,831 B2). Applicants claim 

    PNG
    media_image1.png
    191
    478
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Jung, et al. teaches triazolopyrazine derivatives such as 
    PNG
    media_image2.png
    164
    421
    media_image2.png
    Greyscale
(see columns 9-10, chemical formula 17) or a pharmaceutically acceptable salt thereof and the use of these compounds for inhibiting c-Met kinase (see Table 1, column 77).  The prior art provided tests showing that the above compound inhibits cancer cell Hs 746T (gastric carcinoma) proliferation (See table 2, column 80). The preferable pharmaceutically acceptable salts of these compounds are selected from the following:

    PNG
    media_image3.png
    124
    293
    media_image3.png
    Greyscale
 (see column 21, lines 43-50).  The prior art reference teaches pharmaceutical compositions comprising the triazolopyrazine derivatives which includes a pharmaceutical acceptable carrier such as lactose, dextrose, sorbitol, mannitol, starch, etc. (see column 22, lines 50-65).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Jung, et al. and the instant invention is that the prior art teaches the free base form of the compound but does not teach a specific maleate salt form as seen in the instant claims.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Williams, 89 USPQ 396 (CCPA 1951), it was well established that it is obvious to form salts from known acids. For example, it is obvious to prepare a pharmaceutically acceptable salt (i.e. maleate) when the art teaches a free base form with a reasonable expectation of success.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare pharmaceutically acceptable salts based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a maleate salt form of  
    PNG
    media_image2.png
    164
    421
    media_image2.png
    Greyscale
since the prior art teaches that pharmaceutically acceptable salts are included with the compounds as seen in the prior art reference of Jung, et al. (US Patent 9,403,831 B2).  A strong prima facie obviousness has been established.


V.	Objections

Dependent Claim Objections
Dependent Claims 2-5 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  not ending in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)). Both claims have the period before the structural formula and not after the structural formula. Applicants are suggested to amend the claims so that the period is at the end of the claim.  Appropriate correction is required.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626